Citation Nr: 0312680	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that new and material 
evidence sufficient to reopen the appellant's previously 
denied claim for service connection for a back disorder had 
not been submitted, and denied his claim for this benefit.  
The appellant filed a timely appeal to this adverse 
determination.


REMAND

Historically, the Board notes that in a decision dated in May 
2000, the Board found that new and material evidence had not 
been submitted to reopen the appellant's claim of entitlement 
to service connection for a back disorder.  The appellant 
subsequently appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Secretary filed a motion to remand the case and to stay 
proceedings.  This motion requested a remand for Board 
consideration of the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (November 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  On July 9, 
2001, the Court issued an order which vacated the May 2000 
Board decision and remanded it to the Board for 
readjudication consistent with its order.  

Subsequently, in July 2002, the Board issued another decision 
in this case again denying the benefits sought on appeal.  
The appellant appealed that decision to the Court, and in an 
order dated in February 2003, the Court vacated the Board's 
July 2002 decision, and remanded the case to the Board, 
following the filing of a joint motion for remand and to stay 
further proceedings by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with a 
recent decision from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Because of the change in the 
law brought about by the VCAA, a remand in this case was 
determined to be required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA, supra.  The legislation eliminated the well-grounded 
claim requirement, expanded the duty of VA to notify the 
appellant and the representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA, supra.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Further, the Court held in Holliday v. Principi, 14 Vet. App. 
280 (2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); See also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In particular, VA must fully address whether VA's new 
duty to notify has been satisfied, pursuant to the 
instructions contained in the Court's order.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that there 
is a statutory and regulatory requirement that VA 
specifically notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the appellant is advised of the 
evidence needed to establish his claim, 
and informed of what evidence, if any, is 
needed from the appellant versus what 
evidence, if any, VA will attempt to 
procure.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



